 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2752
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                          CASE NO. 2:05-CR-00477-WBS
13                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        ADMIT DENY HEARING; [PROPOSED] ORDER
14                          v.
                                                        DATE: June 17, 2019
15   STEPHON L. WILLIAMS,                               TIME: 9 a.m.
                                                        COURT: Hon. William B. Shubb
16                               Defendant.
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.      By previous order, the Admit Deny Hearing in this matter was set for June 17, 2019.

22          2.      By this stipulation, the parties now move to continue the Admit Deny Hearing until

23 June 24, 2019.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                        1
30
 1          3.     The parties request a continuance to allow defense counsel additional time to conduct

 2 investigation into the charges, review documents pertaining to the underlying offense, and to allow the

 3 parties to continue to negotiate a resolution.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 14, 2019                                  MCGREGOR W. SCOTT
 7                                                         United States Attorney
 8
                                                           /s/ ADRIAN T. KINSELLA
 9                                                         ADRIAN T. KINSELLA
                                                           Assistant United States Attorney
10

11
     Dated: June 14, 2019                                  /s/ WILLIAM BONHAM
12                                                         WILLIAM BONHAM
13                                                         Counsel for Defendant
                                                           STEPHON L. WILLIAMS
14

15
                                                    ORDER
16
            IT IS ORDERED.
17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
30
